DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda JP 2011-144429. Honda teaches steel sheet hot dip plated with zinc alloy in claimed range .

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honda JP 2011-144429. Honda is relied upon as set forth in the section 102 rejection over Honda above. Honda does not expressly refer number of Mg2Si phases as claimed. However, Honda teaches that these phases are present in the AlFeSiZn layer (page 7). Nevertheless, due to the thin nature of the alloy layer (ca. 20 nm) there would not be expected to be any Mg2Si alloy phase more than 1000 nm or 500 nm. Thus, it would be expected that the article of Honda is the same as or substantially the same as those encompassed by the claims. Regarding Claims 11 and 14, Honda does not expressly mention Si being solid-solubilized but teaches that inhibition layer is alloy layer containing Si and Fe2Al5 intermetallic, from which it follows that Si forms the alloy and at least to some extent has been solubilized. Thus, the articles of Honda would be expected to be the same as or substantially the same as those . 

Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the claim objection of the Office Action mailed on 29 September 2021. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 29 September 2021. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Honda and the section 102/103 rejection over Honda of the Office Action mailed on 29 September 2021. Applicant appears to argue that the rejections do not establish that Honda teaches or suggests a Si concentration profile found, for example, in Figure 1(d) of applicant’s Specification (a linear Si-concentrated layer below a sparse Si distribution in the inhibition layer). However, this specific profile is not expressly claimed and “Si-concentrated layer” is nowhere defined to be limited to this profile. Moreover, in view of hot-dip plating method of making by both Honda and applicant using comparable plating baths, it would be expected that there would be comparable concentration profile, and so inhibition layer may nevertheless be expected in Honda to share these characteristics. Applicant associates various benefits with having an inhibition layer comprising Si-concentrated layer. These benefits are not claimed requirements whether or not they are present in Honda. Applicant points out that having Si in plating 

A machine translation of Lee KR 1020150070841, previously cited, conveys that Lee teaches comparable inhibition layer and Si-concentrated layer to that of Honda. See Lee (Figure 1; and entire document).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
19 January 2022